Citation Nr: 0303367	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  00-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from June 1970 to 
November 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana, that denied an application 
to reopen a previously denied claim of entitlement to service 
connection for a back disability.  In an October 2001 
decision, the Board concluded that new and material evidence 
had been received sufficient to reopen the previously denied 
claim of service connection, and remanded the case for 
additional development.  


FINDING OF FACT

The veteran does not have a back disability that is 
attributable to his military service.  


CONCLUSION OF LAW

The appellant does not have a back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records show that on January 
15, 1971, it was noted that the appellant had pain in his 
back on his right side.  No diagnosis was provided.  The 
records also reflect that on January 22, 1971, the appellant 
was treated after complaining of back pain.  At that time, he 
stated that about two months earlier he had fallen down four 
steps at Chanute.  The physical examination showed that the 
appellant was tender to palpation over L-3, approximately, 
and that he had spasm of the paravertebral muscles on the 
right side.  The appellant could walk on his heels and toes 
without difficulty.  The examiner noted that the cause of the 
pain was unknown.  X-rays of the appellant's dorsal and 
lumbosacral spines were ordered, and the examiner stated that 
if the x-rays were both normal, the appellant would be 
admitted for further work-up.  The Board notes that the 
appellant's service medical records are negative for any x-
ray reports of the appellant's dorsal spine or lumbosacral 
spine.  The records show that in October 1971, the appellant 
underwent a separation examination.  At that time, in 
response to the question of whether the appellant had ever 
had or if he currently had back trouble of any kind, the 
appellant responded "no."  The appellant's spine and other 
musculoskeletal system were clinically evaluated as normal.

In December 1972, the appellant underwent a VA examination.  
At that time, he stated that he had had pain and discomfort 
in his lumbosacral spine for approximately two years.  The 
physical examination showed that there was no muscle spasm 
and no limitation of motion.  There was no pain in the back 
on straight leg raising and very minimal, if any, tenderness 
on deep fist percussion of the lower lumbar area.  The 
diagnosis was that there was no current organic disease of 
the spine.  An x-ray of the lumbosacral spine was reported to 
be normal.  

A VA examination was conducted in August 1977.  At that time, 
the appellant stated that he had low back pain.  He indicated 
that in July 1975, he had disc surgery, but that the 
operation did not help relieve his back pain.  The appellant 
noted that in August 1976, he received local injections of 
cortisone into his back, which also did not help relieve his 
back pain.  The physical examination showed that there was a 
slight paraspinal spasm, bilaterally.  All range of motion 
was severely restricted by pain, especially forward flexion 
and extension.  The appellant could not squat due to the 
pain.  The diagnosis was post-operative residuals of lumbar 
disc surgery.  An x-ray of the lumbosacral spine was reported 
to be within normal limits.  

Diagnostic imaging reports from the Hendricks Community 
Hospital show that in June 1989, the appellant had x-rays and 
a computed tomography (CT) taken of his lumbosacral spine.  
At that time, the appellant stated that in May 1975, he had 
surgery of the L5-S1 disc for right leg pain.  The appellant 
indicated that at present, he had left hip and leg pain and 
numbness.  The x-rays were interpreted as showing moderate 
degenerative disc and joint disease at L5-S1, with early 
degenerative disc and joint disease at L4-5.  Otherwise, the 
lumbar spine was normal.  The CT of the lumbar spine was 
interpreted as showing the following: (1) relative spinal 
stenosis, most markedly at the L5-S1 level on the right side, 
caused by osteophyte formation primarily, (2) mild spinal 
stenosis at L4-5, and (3) no evidence of disc herniation or 
bulging.  The examiner stated that there had been a right 
laminectomy at L5.  

A VA x-ray report, dated in November 1989, shows that at that 
time, an x-ray was taken of the appellant's lumbosacral 
spine.  The x-ray was interpreted as showing normal bony 
alignment.  There was a pars fracture of L-5 on the right.  
Mild to moderate bony spurring was also present in that 
region.  No other abnormality was seen.  The impression was 
pars fracture of L-5, as described, with mild associated 
degenerative changes.  

In November 1989, the appellant underwent a VA examination 
for an unrelated disorder.  At that time, in regard to past 
medical history, it was noted that the appellant had a 
history of low back pain since injuring his back in 1975.  
The appellant stated that he had pain daily, and that he 
received physical therapy.  

A VA examination was conducted in November 1989.  At that 
time, the appellant stated that he had had chronic low back 
pain since 1975 following an elevator accident at Methodist 
Hospital.  The physical examination of the lumbar spine 
showed no swelling or deformity.  The appellant's gait was 
normal.  Low back pain was present upon range of motion.  The 
diagnosis was post-operative residuals of lumbar discectomy 
for herniated nucleus pulposus (HNP) in 1975.  

In January 1992, the appellant underwent a VA examination.  
At that time, the diagnoses included history of lumbar 
discectomy in 1975.   

A VA examination was conducted in August 1996.  At that time, 
it was noted that the appellant had a herniated disc in 1975 
and was status post discectomy and laminectomy.  Upon 
physical examination, the musculoskeletal system was normal.  
The pertinent diagnosis was chronic low back pain.  

A VA radiology/nuclear medicine report shows that in August 
1997, the appellant underwent a magnetic resonance imaging 
(MRI) of his lumbar spine.  The MRI was interpreted as 
showing postoperative changes at L4-5 and L5-S1.  At L4-5, 
there was canal stenosis secondary to degenerative changes 
and epidural fat.  The right L5 was impinged upon by 
degenerative changes.  At L5-S1, there was a small thecal sac 
predominately from the epidural fat.  However, the right S1 
nerve root was impinged upon secondary to the degenerative 
changes, and although there was right-sided disk protrusion, 
the neural foramen was not significantly narrowed by that.  

A VA radiologic consultation request/report, dated in 
February 2000, shows that at that time, the appellant 
underwent an MRI of the lumbar spine.  The MRI was 
interpreted as showing normal vertebral body height and 
alignment.  There was a mild degree of scattered, type two, 
fatty, narrow degenerative signal changes.  There was diffuse 
degenerative signal within the intervertebral disc.  Disc 
protrusions were seen from L4-5 and L5-S1.  A large central 
annular tear and disk bulge were present at L3-4, causing a 
mild to moderate degree of canal stenosis.  There was no 
significant neuroforaminal narrowing.  Post-surgical changes 
of left hemilaminectomy were noted.  The impression was 
surgical changes, with enhancing epidural scar about the 
lumbar spine.  There was no evidence of recurrent or residual 
disc herniation.  

In May 2000, the RO received a copy of a private medical 
statement from W.E.S., M.D., dated in June 1975.  In the 
statement, Dr. S. indicated that he had examined the 
appellant in April 1975, and at that time, he was complaining 
of pain in the right posterior thigh and leg for two months.  
The physical examination revealed slight limitation of motion 
in the lumbosacral area and tenderness along the right 
sciatic nerve.  There were decreased reflexes in the right 
knee and ankle.  The diagnosis was possible disc syndrome.  
Dr. S. noted that the appellant was placed on analgesic and 
muscle relaxants and referred to an orthopedic surgeon.  

In May 2000, the RO received a copy of VA Form 10-10M, 
Medical Certificate and History, dated in June 1976.  The 
form shows that at that time, the appellant stated that he 
had had low back pain since February 1975 and that he had 
surgery for the problem in May 1975.  The appellant indicated 
that at present, he still had pain and that his private 
physician had advised Cortisone injections for relief.  The 
appellant was advised to continue with his private physician 
and was told that he could return to the VA Medical Center 
(VAMC) if the treatment was unsuccessful.  

In June 2000, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, while he 
was stationed at Chanute Air Force Base in Illinois, he fell 
down some stairs and injured his back.  (Transcript (T.) at 
page (pg.) 1).  The appellant stated that after his injury, 
he received treatment at the infirmary and was told that it 
was probably a strain.  (T. at pages (pgs.) 1 & 2).  He 
indicated that following the injury, he developed back pain.  
(T. at pg. 2).  The appellant noted that he continued to 
suffer from back pain, both for the remainder of his time in 
the military and after his discharge, but that nothing was 
found.  (T. at pg. 2).  According to the appellant, x-rays 
were negative until 1975.  (T. at pg. 2).  The appellant 
reported that in 1975, he underwent a "discectomy 
laminectomy."  (T. at pg. 6).  He noted that in 1998, he 
underwent back surgery.  (T. at pg. 4).  

At the appellant's hearing in June 2000, the appellant 
submitted private medical records from the Hendricks 
Community Hospital, dated from June 1989 to January 1990.  
The records show that in June 1989, the appellant underwent a 
physical therapy evaluation for complaints of low back and 
bilateral lower extremity pain and numbness.  At that time, 
the appellant reported onset of his low back pain in January 
1988, when he was at work.  The appellant stated that the 
pain was mild at first, but then worsened to a sharp pain, 
with radicular pain as well.  He noted that at the time of 
his injury, he was working as a milk processor which included 
twisting, lifting 20 pounds constantly, stooping, and 
bending.  In regard to past medical history, the appellant 
stated that in 1975, he had an S-1 laminectomy and L-5 
discectomy.  The appellant revealed that prior to the 1975 
surgery, he had "radicular pain and symptoms. . ."

In October 2002, the appellant underwent a VA examination.  
At that time, he stated that his back problems started in 
approximately 1970, when he fell off a stand, which was 
approximately four steps high, onto his back.  The appellant 
indicated that he was subsequently treated and was told that 
he had a low back strain.  He noted that since the original 
injury, he had undergone two surgeries, one in 1975 
consisting of a discectomy in the lumbar spine, with 
laminectomy, and then again in 1998 for complaints of back 
pain, with radicular symptoms including symptoms of urinary 
problems.  According to the appellant, since his most recent 
surgery, he was doing much better.  The physical examination 
showed that the appellant had a negative straight leg 
raising, bilaterally.  The appellant had 60 degrees of 
forward flexion of the spine and 30 degrees of extension, and 
there was no pain with either of those motions.  There was no 
tenderness to the lumbar spinous processes, and there was no 
tenderness of the lumbar paraspinal musculature.  

In regard to an assessment, the examining physician stated 
that upon a review of the claims file, there was a note from 
a physical therapist which showed that according to the 
appellant, his original problem with his low back started in 
the late 1980's.  The examiner indicated that that 
information contradicted what the appellant was reporting.  
According to the examiner, there were some discrepancies in 
the timeframe with the appellant's symptoms, whether they 
began during the fall or later based on the appellant's 
information in his claims file and the information that he 
was currently presenting.  The examiner noted that it was the 
appellant's opinion that his injury was attributed to his 
fall off the ladder.  However, the examiner indicated that 
based upon a review of the claims file, he disagreed with the 
appellant's opinion.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. 

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

In the instant case, the appellant contends that while he was 
in the military, he fell and injured his back.  The appellant 
states that following the injury, he developed chronic back 
pain.  He maintains that his current back disability, 
diagnosed as degenerative disc and joint disease at L5-S1 and 
L4-5, with spinal stenosis, is related to his period of 
active service, specifically to his in-service back injury.  
In this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his back disability, currently diagnosed as degenerative disc 
and joint disease at L5-S1 and L4-5, with spinal stenosis, is 
related to service is not competent evidence.  

After reviewing the evidence of record, the Board finds that 
the appellant's back disability is not the result of injury 
or disease incurred in, or aggravated by, his military 
service.  In this regard, the Board recognizes that the 
appellant's service medical records show that in January 
1971, the appellant was treated after complaining of back 
pain.  At that time, the appellant stated that about two 
months earlier he had fallen down some steps.  In addition, 
the physical examination showed that the appellant was tender 
to palpation over L-3 and that he had spasm of the 
paravertebral muscles on the right side.  However, the 
examiner noted that the cause of the pain was unknown.  The 
Board further notes that at the appellant's separation 
examination, the appellant's spine and other musculoskeletal 
system were clinically evaluated as normal.  

The Board recognizes that in the appellant's December 1972 VA 
examination, the appellant stated that he had had pain and 
discomfort in his lumbosacral spine for approximately two 
years.  However, following physical examination, it was 
determined that there was no current organic disease of the 
spine.  In addition, an x-ray of the lumbosacral spine was 
reported to be normal.  Thus, the first post-service medical 
evidence of a back disability is in April 1975, approximately 
three and a half years after the appellant's separation from 
the military.  In the private medical statement from Dr. S., 
dated in June 1975, Dr. S. indicated that he had examined the 
appellant in April 1975, and at that time, he was complaining 
of pain in the right posterior thigh and leg for two months.  
The physical examination revealed slight limitation of motion 
in the lumbosacral area and tenderness along the right 
sciatic nerve.  There were also decreased reflexes in the 
right knee and ankle.  The diagnosis was possible disc 
syndrome.  The Board further notes that it appears from the 
evidence of record that the appellant underwent a discectomy 
and laminectomy in May 1975.  At the appellant's August 1977 
VA examination, the diagnosis was post-operative residuals of 
lumbar disc surgery.  An x-ray of the lumbosacral spine was 
reported to be within normal limits.   

The Board observes that according to diagnostic imaging 
reports from the Hendricks Community Hospital, the 
appellant's June 1989 lumbosacral x-ray and CT were 
interpreted as showing degenerative disc and joint disease at 
L5-S1 and L4-5, with spinal stenosis.  In addition, an August 
1997 VA MRI was interpreted as showing postoperative changes 
at L4-5 and L5-S1, and at L4-5, there was canal stenosis 
secondary to degenerative changes and epidural fat.  
Moreover, a February 2000 VA MRI was interpreted as showing 
disc protrusions from L4-5 and L5-S1, and a large central 
annular tear and disk bulge at L3-4 causing a mild to 
moderate degree of canal stenosis.  

At the appellant's October 2002 VA examination, the examiner 
noted that it was the appellant's opinion that the origin of 
his current back disability was when he fell off a ladder 
during service and injured his back.  However, the examiner 
indicated that based upon a review of the claims file, he 
disagreed with the appellant's opinion.  The examiner noted 
that there were some discrepancies in the timeframe with the 
appellant's symptoms.  He reported that the evidence of 
record included a note from a physical therapist which showed 
that according to the appellant, his original problem with 
his low back started in the late 1980's.  The examiner stated 
that that information contradicted what the appellant was 
currently reporting.  In this regard, the Board observes that 
the evidence of record supports the examiner's conclusion 
that there are discrepancies in the appellant's information 
regarding the origin of his back disability.  According to 
the private medical records from the Hendricks Community 
Hospital, in June 1989, during the appellant's physical 
therapy evaluation for complaints of low back and bilateral 
lower extremity pain and numbness, although the appellant 
noted the history of his 1975 laminectomy and discectomy, and 
that prior to the 1975 surgery, he had "radicular pain and 
symptoms. . .," he also reported onset of his current low 
back pain was in January 1988, when he was at work.  The 
appellant further revealed that at the time of his injury, he 
was working as a milk processor which included twisting, 
lifting 20 pounds constantly, stooping, and bending.  In 
addition, the Board further notes that in the appellant's 
November 1989 VA examination, the appellant stated that he 
had had chronic low back pain since 1975 following an 
elevator accident at Methodist Hospital.  Moreover, VA Form 
10-10M, Medical Certificate and History, dated in June 1976, 
shows that at that time, the appellant stated that he had had 
low back pain since February 1975 and that he had surgery for 
the problem in May 1975.  Thus, the Board concludes that 
based primarily on the chronological sequence of events, the 
essence of the examiner's opinion was that the appellant's 
current back disability was not related to his period of 
active service, specifically to any in-service back injury.  
This opinion is supported by the lack of diagnosis when the 
veteran was examined for separation from service or shortly 
thereafter.  Additionally, there is no indication that 
arthritis was manifested within a year of the veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Accordingly, in light of the above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection.  In other words, the greater weight of the 
evidence is against the claim.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), which became effective during the 
pendency of this appeal.  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claim addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case. This is so because the 
requirements of the law have been satisfied. 

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The evidence 
of record includes the appellant's service medical records, a 
VA examination report, dated in December 1972, a copy of a 
private medical statement from Dr. S., dated in June 1975, a 
copy of VA Form 10-10M, Medical Certificate and History, 
dated in June 1976, a VA examination report, dated in August 
1977, diagnostic imaging reports and records from the 
Hendricks Community Hospital, from June 1989 to January 1990, 
a VA x-ray report, dated in November 1989, two VA examination 
reports, both dated in November 1989, VA examination reports, 
dated in January 1992 and August 1996, a VA radiology/nuclear 
medicine report, dated in August 1997, a VA radiologic 
consultation request/report, dated in February 2000, and a VA 
examination report, dated in October 2002.  

In addition, the appellant has been afforded the opportunity 
to present evidence and argument in support of the claim, 
including at a personal hearing.  Moreover, in December 2000 
and June 2002 letters from the RO to the appellant, and in an 
October 2001 Board decision, the appellant was informed of 
the enactment of the VCAA and its content.  Thus, Board 
concludes that the discussions in the rating decision, the 
statement of the case, the supplemental statements of the 
case, and in the letters sent to the appellant from the RO 
during the course of the appeal have informed him of the 
pertinent law and regulations, and information and evidence 
that would be need to substantiate his claim.  See 
38 U.S.C.A. § 5103 (West 2002).  Additionally, these 
documents have indicated to the appellant what would be 
required of him, and what evidentiary development VA 
undertook on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  Pertinent 
medical records from all relevant sources identified by the 
appellant were obtained by the RO.  In addition, as 
previously stated, in October 2001, the Board remanded this 
case.  Following the October 2001 Board remand decision, the 
RO afforded the appellant a VA examination.  In addition, in 
a letter from the RO to the appellant, dated in June 2002, 
the RO requested that the appellant complete and sign an 
authorization form so that the RO could request private 
medical records from Dr. S.  However, in a statement in 
support of claim (VA Form 21-4138), dated in December 2002, 
the appellant stated that he had provided, or the RO had 
obtained, all evidence in connection with his appeal, and 
that he desired his appeal be immediately forwarded to the 
Board.  Consequently, the Board concludes that the facts 
relevant to this appeal have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA or the implementing regulations.


ORDER

Entitlement to service connection for a back disability is 
denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

